DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 rejected under 35 U.S.C. 103 as being unpatentable over Horiki et al. (US 2016/0226009 A1; hereinafter “Horiki”) in view of Moriwaki et al. (US 2014/0306180 A1; hereinafter “Moriwaki”).
Regarding Claim 1, referring to Fig. 2 and related text, Horiki teaches a method of manufacturing a solid-state imaging device, comprising: forming a first electrode (10) (paragraphs 52 and 57); forming, on the first electrode, a photoelectric conversion film (14) by co-deposition of an organic semiconductor (12) and an inorganic material (13) (paragraphs 51-53 and 57, it is noted that “co-deposition” is considered as 12 and 13 of 14 are deposited together before forming 15); and forming a second electrode (16) on the photoelectric conversion film (paragraphs 52 and 57).
Furthermore, Horiki teaches that the ratio of the inorganic material and the organic matieral in the photoelectric conversion film is from 1:9 to 9:1 (paragraph 54), which is an overlapping range to that of the claim reciting “a volume ratio of the inorganic material in the photoelectric conversion film is at least 70%”.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the ratio, including the claimed ratio, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  
While Horiki does not explicitly disclose that the organic semiconductor includes at least one of quinacridone or quinacridone drivative, quinacridone or quinacridone drivative is well known organic material choice for the photoelectric conversion film in the imaging device with predictable characteristics.  This is evidenced by Moriwaki teaching a solid state imaging device (paragraph 42), comprising a photoelectric conversion film formed of an organic-inorganic hybrid compound, wherein the organic material includes quinacridone or quinacridone drivative (paragraphs 54-55).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Horiki with that of Moriwaki in order to select readily 
Regarding Claims 5-6, the combined teaching of Horiki and Moriwaki has been discussed above including that the inorganic material comprises zinc sulfide (Horiki, paragraph 36, copper zinc tin sulfide) and that the photoelectric vonersion film can be formed by any method (paragraph 58).  However, the combined teaching does not explicitly disclose that 1) the inorganic material comprises titanium oxide and 2) a resistive heating system as the co-deposition method.
Regarding 1) the inorganic material comprising titanium oxide, it would have been obvious to one of ordinary skill in the art to select readily available inorganic material choice such as titanium oxide in the field of imaging device as a routine skill in the art in order to obtain the desired inorganic material characteristic.
Regarding 2) a resistive heating system as the co-deposition method, it would have been obvious to one of ordinary skill in the art to use readily available co-deposition method system, including the claimed resistive heating evaporation system, in order to obtain the predictable result.  
Regarding Claim 7, the combined teaching of Horiki and Moriwaki has been discussed above including the photoelectric conversion film being a laminate film including a film/layer composed of the organic material and a film/layer composed of the inorganic material (Horiki, paragraphs 2 and 35).  However, the combined teaching does not explicitly disclose that the organic semiconductor and the inorganic material are alternately and repetitively laminated in the photoelectric conversion film.  Nevertheless, a layer deposition method such as atomic 
Regarding Claims 8-9, the combined teaching of Horiki and Moriwaki has been discussed above.  Furthermore, Horiki teaches forming a buffer layer (11) on the first electrode and covers a surface of the first electrode (Horiki, fig. 2 and paragraphs 52 and 57; applies to claim 9).
While the combined teaching does not explicilty disclose forming an insulating film and forming an opening in the insulating film prior to forming the buffer layer (claim 8), a plurality of pixels are defined/separated by the insulating film and the opening is generally formed in the insulating film to form the photoelectric conversion layer and the additional buffer layer between the photoelectric conversion layer and the first electrode in order to provide the plurality of pixels without electrically shorting each other as one of the reasons.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the insulating film with the opening in the insulating film in order to form the buffer layer and the photoelectric conversion layer and to define/separate the plurlaity of pixels.  

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new ground of rejection as set forth above in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/Primary Examiner, Art Unit 2829